DETAILED ACTION

Claims 1-21 are presented for examination

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over White (US Patent Application 20130091579) in the view of Edwards (US Patent Application 20150172221).
As per claim 1, White teaches an integrated Ethernet connector [3000, fig. 3] having one or more interface ports [3012, fig. 3], comprising:
a first interface port [3012, fig. 3] for providing a network connection [0029, fig. 3, as shown in figure 3 and explained from the listed paragraph network interface port 3012 in the connector provides data communication functionality to network devices].
a first circuit board [4030, fig. 4], coupled to the first interface port, for coupling of a plurality of components and sub-assemblies [0029, as shown in figure 4 and explained in the 
one or more second circuits [5032, fig. 5] electrically coupled to the first circuit board to identify a specific set of functions [0031, 0034, as pointed out circuit 5032 is connected to circuit 4030 and generate differential voltage for devices connected to the interface].
White does not teach wherein the first circuit board comprises an electrical interface for coupling to a host networking device, the electrical interface having at least one common region.
However, Edwards teaches wherein the first circuit board comprises an electrical interface for coupling to a host networking device, the electrical interface having at least one common region [0027-0028, 0030, fig. 3-4 as pointed out the connector include other pin groups that can be used for different purposes.  In this case, ping groups are divided into area or section where some of them are viewed as ground pins (port) or ground or common section].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of White to include the method of Edwards in order to partition the connector where specific area can be used for specific purpose.  

As per claim 19, White teaches an Ethernet communications system [2000, fig. 2] comprising;
one or more ports [2018, fig. 2] for communication via the Ethernet protocol [0026, as shown in figure 2, network devices 2005 can be connected to connector 2018 via Ethernet].
3000, fig. 3] by which each of the one or more ports [3012, fig. 3] of a first Ethernet communications equipment [equipment connected to interface 3012, fig. 3] is capable of making a connection to a second Ethernet communication equipment [equipment connected to 3006, fig. 3], wherein said connector module comprises [0029, as shown in figure 12 equipment can be connected to the fist end of the connector and the second end of the connector]:
a connection substrate [0029, printed circuit board connector].
an RJ-45 connector [3002, fig. 2] [0028, jack connected to Ethernet cable].
a PHY integrated circuit [3004, fig. 3].
an electrical connection [4030, fig. 3] to the Ethernet communications equipment [0029, provide electrical connection to other devices such as power devices].
one or more additional subsystems [5032, fig. 5] electrically couplable to the substrate, said one or more additional subsystems selected to configure the overall functionality of said connector module [0010, 0030, as pointed out the DC to DC converter provide different voltage level to enable the operation of the overall connector device].

As per claim 20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claim 20 are also rejected as being unpatentable over White in view of Edwards for the same reasons set forth in the rejected claims above.

Claims 5 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over White (US Patent Application 20130091579) in the view of Vorenkamp (US Patent Application 20070170909).
As per claim 21, White teaches providing an internal substrate [0029, printed circuit board connector].
coupling the integrated jack module to the internal substrate [0028, jack connected to Ethernet cable to other devices].
coupling a network equipment through a host interface connection to the internal
substrate [0028-0031, fig. 3-5, devices connected to the other end as well as figure 2 power device connected to the network].
coupling an Ethernet physical layer chip to the internal substrate [0029, fig. 3, devices connected to port 3012 to the left of the cable].
White does not teach coupling an electronic module to the internal substrate, wherein the functionality of the electronic module determines whether one or more specific electrical functions are provisioned within the integrated jack module or are external to the integrated jack
module.
However, Vorenkamp teaches coupling an electronic module to the internal substrate, wherein the functionality of the electronic module determines whether one or more specific electrical functions are provisioned within the integrated jack module or are external to the integrated jack module [0052-0054, as pointed out upon detection of the device connected, a power level or voltage level corresponding to specific device is selected or determined to be used for the identified device].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of White to include the method of Vorenkamp to determine specific functionality and provide specific power level to the device.

As per claim 5, White does not teach second circuit board comprises a voltage regulation circuit.
However, Vorenkamp teaches second circuit board comprises a voltage regulation circuit [0115, the power supply unit incorporate regulator circuit].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of White to include the method of Vorenkamp to use a voltage regulator.


Claims 2-4 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over White (US Patent Application 20130091579) in the view of Edwards (US Patent Application 20150172221).
As per claim 2, White does not teach at least a portion of a common region and one or more unique regions.
However, Edwards teaches at least a portion of a common region and one or more unique regions [0030, fig. 4 as pointed out area 401 can be viewed as a unique area which provide specific power level].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of White to include the method of Edwards to use a section that provide a unique power level.

As per claim 3, White teaches first circuit board comprises an Ethernet physical layer circuit [0028, as shown in figure 3 physical layer 3004].

As per claim 4, White teaches second circuit board comprises an Ethernet physical layer circuit [0031, physical layer part of the second circuit].

As per claim 6, White teaches second circuit board comprises a memory circuit [0041, as shown in figure A2, memory includes in the card].

As per claim 7, White teaches second circuit board comprises a logic circuit [0120, logic circuit is used].

As per claim 8, White teaches second circuit board comprises a monitoring circuit [0084, pattern monitoring circuit].

As per claim 9, White teaches second circuit board comprises a bypass circuit [0029, capacitor circuit].

As per claim 10, White teaches a line isolation magnetics and termination components, coupled to the circuit board, which prevents power to be either sourced or received over the Ethernet network [0005, 0028, transformer is used for such purpose].

As per claims 4 and 11-18, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 4 and 11-18 are also rejected as being .
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsai (US 20100072982) teaches test equipment and test system using the same.
Marshall (US 20060175905) teaches integrated connector unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/VOLVICK DEROSE/Primary Examiner, Art Unit